Title: Henry Clay to James Madison, 10 October 1828
From: Clay, Henry
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Washington
                                
                                10h. October 1828
                            
                        
                        (Confidential)
                        I have been informed, through a respected channel, with which I presume you are acquainted, that it would
                            conduce greatly to the comfort of Mrs. Randolph, the daughter of Mr. Jefferson, if her son in law Mr. Trist was appointed
                            to some Clerkship in one of the Departments here; and that, in that event, she would establish herself in this City. A
                            vacancy having recently occurred in the Department of State, I am enabled to offer him a Clerkship with a salary of $1400.
                            In doing this I should, however, have to overlook those promotions among the existing Clerks, which it is desirable
                            generally to make, on suitable occasions. But my feelings prompt me so strongly to serve the family of Mr. Jefferson that
                            I would, in this instance, deviate from the general rule, if I were assured that Mr. Trist possesses the requisite
                            qualifications. This is an indispensible condition. Unfortunately my knowledge of him does not enable me to decide that
                            point. The object, therefore, of this letter is to ask the favor of you to afford me the advantage of your decision. Your
                            intimate knowledge of the general business of the office, and your presumed acquaintance with Mr. Trist, will admit of
                            your giving a judgment, with which I should be as well satisfied as with my own, if I knew him well. Should you deem him
                            qualified, I will thank you to forward the inclosed letter, addressed to him.
                        Mrs Clay unites with me in the tender of respectful Compliments to Mrs Madison. To yourself those are also
                            offered of Your obedient Servant
                        
                            
                                H. Clay
                            
                        
                    